UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52979 Heavy Earth Resources, Inc. (Exact name of registrant as specified in its charter) Florida 75-3160134 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 625 Second Street, #280, San Francisco, CA 94107 (Address of principal executive offices) (Zip Code) (415) 813-5079 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x YesoNo Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes xNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of December 12, 2013, there were 71,371,038 shares of the issuer's $.001 par value common stock issued and outstanding. 1 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of September 30, 2013 and December 31, 2012 3 Condensed Consolidated Statements of Operations for the Three Months and Nine Months Ended September 30, 2013 and 2012 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2013 and 2012 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controls and Procedures 16 PART II OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 17 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements. HEAVY EARTH RESOURCES, INC. (An Exploration Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, Assets Current Assets Cash and cash equivalents $ $ Restricted cash - Short term investments - Other receivables Inventory - Total current assets Oil and gas properties (full cost method) Evaluated - Participating interest in oil and gas contract - Property, plant and equipment Well machinery and equipment - Furniture, fixtures and other - Less: accumulated depletion, depreciation and amortization - ) Net oil and gas properties, plant and equipment Total assets $ $ Liabilities and Stockholders’ Equity Current Liabilities: Accounts payable and accrued liabilities $ $ Related party payables Total current liabilities Convertible notes payable Total liabilities Stockholders’ Equity: Common stock, $0.001 par value 3,000,000 shares authorized, 71,263,253 and 70,509,331 shares issued and outstanding, respectively Additional paid in capital Deficit accumulated during exploration stage ) ) Accumulated other comprehensive loss - ) Total stockholders’ equity ) Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to financial statements. 3 HEAVY EARTH RESOURCES, INC. (An Exploration Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, Revenues $
